 



      Exhibit 10.15   EXECUTION VERSION

AMENDMENT AND RESTATEMENT OF AGREEMENT
     This document entered into as of the 1st day of July 2006 constitutes an
amendment of the Agreement dated August 12, 1952 between Salt Lake Tribune
Publishing Company, a West Virginia corporation, and Deseret News Publishing
Company, a Utah corporation, as amended by a certain Amendment Agreement dated
June 1, 1982 entered into between Kearns-Tribune Corporation, a Utah corporation
(successor to Salt Lake Tribune Publishing Company) and Deseret News Publishing
Company, a Utah corporation, and made effective January 1, 1983 and as further
amended and restated by an Amendment and Restatement of Agreement dated as of
January 1, 2001 (the “2001 JOA”). This document also constitutes a restatement
of the 2001 JOA, as herein amended, and is intended by the parties to define
their current agreement, into which all prior agreements, amendments,
understandings and interpretations related hereto are hereby merged and herein
subsumed.
Parties
     The parties to this Amendment and Restatement of Agreement (herein
“Agreement”) are:
     A. Kearns-Tribune, LLC., a Delaware limited liability company (herein “K-T,
LLC”), the successor by mergers and otherwise to Kearns-Tribune Corporation,
thereby succeeding to ownership of The Salt Lake Tribune, a daily newspaper. All
of the member interests in K-T, LLC are owned by MediaNews Group, Inc., a
Delaware corporation (herein “MNG”); and
     B. Deseret News Publishing Company, a Utah corporation (herein “DNPC”),
which owns and publishes the Deseret Morning News, a daily newspaper.



--------------------------------------------------------------------------------



 



2

Recitals
     The parties hereto and their predecessors have since 1952, and continuing
until their execution of this July 1, 2006 Amendment and Restatement of this
Agreement, been engaged in a joint newspaper operating arrangement for the
purpose of providing, for the benefit of both parties and of the public they
serve, an economical, efficient and practical method of printing and
distributing daily newspapers, primarily in the State of Utah, through a common
agency formerly known as the Newspaper Agency Corporation, a Utah corporation
created for that purpose, which has recently been renamed as NAC, Inc. Each of
the parties owns fifty (50) shares of the capital stock of NAC, Inc., comprising
all of the outstanding shares of that corporation.
     The parties have jointly caused to be formed the Newspaper Agency Company,
LLC, a Utah limited liability company (“NAC”), and have by this Amendment and
Restatement of Agreement jointly engaged the NAC hereinafter to carry out
various responsibilities regarding their joint newspaper operating arrangement,
in lieu of having these responsibilities continue to be carried out by the
Newspaper Agency Corporation.
     Since the parties entered into the 1952 Agreement, the Congress of the
United States declared in the Newspaper Preservation Act of 1970, Publ. L.
910353, 84 Stat. 467, Title 15, Chapter 43, U.S.C.A. (the “Newspaper
Preservation Act”) that it is in the public interest to maintain newspapers
editorially and reportorially independent and competitive and to preserve the
publication of newspapers where a joint newspaper operating arrangement has been
entered into under circumstances of economic distress as experienced by the
parties at the time the 1952 Agreement was entered into.
     The parties believe that (a) the policy of the United States has confirmed
the wisdom of the parties in entering into the 1952 Agreement, under which the
advantages of such joint



--------------------------------------------------------------------------------



 



3

newspaper operating arrangement and common agency have been enjoyed by the
public and the parties hereto, (b) the newspapers published by the respective
parties have continued to maintain their separate identities and the parties
hereto have continued to retain direct and immediate control of their respective
editorial and news departments, (c) there has not been any merger, combination
or amalgamation of editorial or reportorial staffs, and (d) editorial policies
have been independently determined and expressed.
     Certain clarifications concerning interpretation of the 2001 JOA, and
certain amendments thereto, are mutually desired by the parties, and a full
restatement of the agreements into one document will facilitate their
understanding and administration.
     The parties, believing it is desirable both from their standpoint and in
the interest of the public that such amendments, clarifications and restatement
be made and the benefits thereof be provided and continued, therefore desire to
amend, renew and restate their agreements as set forth herein.
     NOW, THEREFORE, in consideration of the sum of One Dollar ($1.00) in hand
paid by each of the parties to the other, and the promises, covenants and
agreements hereinafter set forth, the parties, based upon mutual trust and
confidence in each other, agree to and hereby amend, renew and restate the 2001
JOA, and further agree as follows:



--------------------------------------------------------------------------------



 



4

Preamble
     The parties hereto declare and reaffirm as the principal objective of this
Agreement their joint and several commitment to the survival and success of both
the Deseret Morning News and The Salt Lake Tribune as independent editorial
voices, with the ultimate goal for each newspaper of achieving optimal household
penetration and maximizing the circulation of each newspaper, while allowing
both newspapers to reap the financial benefits and economies from the able
management of a joint operating system.
     To achieve these objectives, and for the purpose of serving the operational
needs and objectives of both newspapers, the parties originally created
Newspaper Agency Corporation and have now created the NAC as their joint agent
under this Agreement.
     All provisions of this Agreement, separately and cumulatively, and
notwithstanding any other inference that may be drawn from its wording, shall be
interpreted and applied in a manner consistent with the objectives and purposes
set forth in this Preamble.
     1. Effective Date — This Joint Operating Agreement was entered into
initially on August 12, 1952, has been amended by an Amendment Agreement dated
June 1, 1982, which had an effective date of January 1, 1983 and has been
further amended by an Amendment and Restatement of Agreement dated as of
January 1, 2001. All modifications thereof as set forth in this Agreement shall
become effective as of July 1, 2006.
     2. The NAC — DNPC and K-T, LLC have caused the NAC to be created pursuant
to the laws of the State of Utah for the purposes set forth in its Articles of
Organization. The NAC shall perform various functions which the Newspaper Agency
Corporation has heretofore provided to both newspapers under the 2001 JOA.



--------------------------------------------------------------------------------



 



5

     2.01 Ownership of the NAC — The membership interests of the NAC are owned
42% by DNPC and 58% by K-T, LLC, its two members (the “Members”). The parties
hereto shall cause the operations of the NAC to continue and shall not assign,
sell, transfer, mortgage, pledge or otherwise dispose of their membership
interests in the NAC, nor voluntarily permit alienation of any interest therein
by any means, including a sale or merger involving the owning entity, during the
term of this Agreement or any renewal or extension thereof, without written
approval of the other party; provided however, that such restriction shall not
limit the right of the owning entity of either party to pledge, and/or otherwise
grant security interests in stock or equity interests of such owning entity to
secure any indebtedness now or hereafter incurred by either party nor shall such
restrictions in any manner affect the enforcement of such security interests.
Such restriction shall be printed on the face of any certificates evidencing the
membership interests of the parties in the NAC which may heretofore or hereafter
be issued or reissued, and shall be strictly enforced.
     2.02 Management Committee — The Management Committee of the NAC shall
govern the NAC and shall exercise all of the usual and customary duties of
managers. The Management Committee of the NAC shall consist of four (4) persons
who shall be elected at each annual meeting of the Members (an annual meeting
shall be held simultaneously with the execution of this Agreement, and,
subsequent thereto, shall be held on the second Monday of each December
commencing in 2006, at the offices of the NAC, unless the Management Committee
shall determine otherwise) to serve until the next annual meeting of the Members
and until their successors are elected in their stead. Two (2) members of the
four-member Management Committee shall be the Chairman and the President of DNPC
(unless one person shall simultaneously hold both offices of DNPC, in which case
the two DNPC Management



--------------------------------------------------------------------------------



 



6

Committee members shall be the Chairman of DNPC and such other senior officer of
DNPC as the Chairman of DNPC shall designate) and the other two (2) members
shall be the Chairman and the President of K-T, LLC (unless one person shall
simultaneously hold both offices of K-T, LLC, in which case the two K-T, LLC
Management Committee members shall be the Chairman of K-T, LLC and such other
senior officer of K-T, LLC as the Chairman of K-T, LLC shall designate). The
parties agree to vote their membership interests in the NAC to elect the
Management Committee members so specified. The parties further agree that at the
first annual meeting of Members following the effective date of this Amendment
and Restatement and at each annual Members meeting thereafter held to elect
Management Committee members, this same procedure for electing Management
Committee members shall be followed.
     If the four-member Management Committee shall become deadlocked with
respect to any matter to be acted upon by it, and if after negotiating
reasonably and in good faith for a period of not more than five (5) business
days (or such longer period as the parties may mutually agree upon) the parties
are unable to resolve such deadlock, the President of the NAC shall be empowered
to break such deadlock, provided such deadlock does not relate to a Reserved
Matter (as hereinafter defined). If the President is called upon to break such a
deadlock, he or she shall be bound to apply all the provisions of this Agreement
and shall specifically be bound by its Preamble. If such deadlock relates to a
Reserved Matter, such deadlock shall be resolved in the manner specified in
Section 26 hereof.
     For the purposes of this Agreement, Reserved Matters shall include the
exercise of any material right of either or both of the parties including but
not limited to: (a) declaring or otherwise causing a distribution to either
party of any of the earnings or other assets of the NAC, except as otherwise
expressly provided in this Agreement; (b) approving or amending the NAC’s



--------------------------------------------------------------------------------



 



7

Annual Plan (as hereinafter defined); (c) changing the financial accounting or
tax principles utilized by the NAC, except as otherwise required by law or
governmental authority; (d) committing or causing the NAC to make aggregate
capital expenditures in any fiscal year exceeding by $250,000 such amounts as
are specified therefor in the capital budget section of the then applicable NAC
Annual Plan; (e) except in the ordinary course of the NAC’s business, committing
or causing NAC to enter into any contract or transaction requiring annual
expenditures by the NAC exceeding by $250,000 or more such amounts as are
specified therefor in the operations budget section of the then applicable NAC
Annual Plan; (f) employing the services of, or entering into any transaction
with, either party, or any affiliate thereof, directly or indirectly, except
upon standard commercial terms; (g) lending or contributing to the capital of
any other person any funds of the NAC, except for trade accounts receivable
and/or customary employee advances; (h) unless specified or authorized in the
then applicable NAC Annual Plan, encumbering any assets of the NAC, borrowing
any funds, or entering into any equipment leases or purchase money financings in
excess of an aggregate amount of $250,000 per fiscal year; (i) instituting any
bankruptcy or insolvency proceeding or assigning any assets of the NAC for the
benefit of its creditors; (j) instituting, settling, or compromising any lawsuit
or claim on behalf of the NAC where the amount in controversy exceeds $250,000;
and (k) any matter requiring interpretation or construction of any provision of
this Agreement or the intended meaning or application thereof, or any matter
having substantial financial impact upon one or both parties hereto or upon
their rights to participate in matters relating to the governance of the NAC.
     The NAC Annual Plan shall consist of an (a) operating budget section and
(b) a capital budget section. The NAC’s Annual Plan shall be approved annually
by the Management Committee concurrently with each annual Members meeting,
inclusive of the annual meeting to



--------------------------------------------------------------------------------



 



8

be held concurrently with the execution of this Agreement, or as soon thereafter
as may be practical. If a vacancy occurs in the Management Committee, the
nomination for replacement shall be made by the party hereto which nominated the
person whose position is to be filled, following the same procedure outlined
above in this Section 2.2. If necessary, the parties agree that they will
immediately call a special meeting of the Members for the purpose of electing,
in accordance with the procedure herein set forth for the election of members of
the Management Committee at meetings of the Members, a Management Committee
member to fill such vacancy or to remove or re-elect any or all members of the
Management Committee, as they may mutually choose.
     2.03 Chairman and Vice-Chairman of NAC Management Committee — The
Management Committee shall have a Chairman and a Vice-Chairman. The Chairman
shall preside over and conduct meetings of the Management Committee. If the
Chairman is not present at a meeting of the Management Committee, or is present
and so directs, the Vice-Chairman shall preside over and conduct meetings of the
Management Committee. The Vice-Chairman shall automatically succeed to all
duties of the Chairman in the event of the Chairman’s unavailability or
disability, until another Chairman is duly appointed.
     William Dean Singleton, who has been appointed by K-T, LLC, is the
Chairman, and he personally shall be permitted to serve in such capacity so long
as he desires and is ready, willing and able so to serve. DNPC shall have the
right to appoint the Chairman for the four (4) year period commencing on the
date on which William Dean Singleton no longer serves as Chairman. Thereafter,
K-T, LLC shall have the right to appoint the Chairman for the ensuing four
(4) years, whereupon the right to appoint the Chairman shall revert to DNPC and
shall alternate with K-T,



--------------------------------------------------------------------------------



 



9

LLC for ensuing four year terms. During the time a Chairman serves, the right to
appoint the Vice-Chairman shall be exercised by the party hereto that did not
appoint the Chairman.
     2.04 NAC Officers — The officers of the NAC shall consist of a President, a
Vice-President, a Secretary and a Treasurer. Upon the execution of this
Agreement and in connection with each subsequent annual meeting of the Members
of the NAC, the President of the NAC shall be selected as follows: K-T, LLC
shall recommend to the Management Committee, for its approval or rejection, in
its absolute discretion, K-T, LLC’s preferred candidate for President of the
NAC. If such candidate is rejected by the Management Committee, K-T, LLC shall
then recommend a second preferred candidate for President, which the Management
Committee may again approve or reject in its absolute discretion. If either of
the foregoing candidates proposed by K-T, LLC is approved by the Management
Committee, such candidate shall serve as President until the next annual meeting
of NAC’s Members, unless sooner removed as hereinafter provided. If both such
candidates are rejected by the Management Committee, K-T, LLC shall thereupon be
solely empowered to designate the person who shall then serve as President
(which person shall be someone who the Management Committee has not previously
declined to approve as President), which person shall then serve as President
until the next annual meeting of the Members, or until sooner removed as
hereinafter provided.
     Any person selected to serve as President of the NAC in accordance with the
foregoing procedures shall at any time during his or her term as President be
subject to removal, with or without cause, upon the affirmative vote of two or
more members of the Management Committee. Upon the removal of any person as
President, K-T, LLC and the Management Committee shall promptly commence to
select a successor President, in accordance with the same selection procedures
hereinbefore set forth.



--------------------------------------------------------------------------------



 



10

     The President shall report directly to the Management Committee, and upon
being selected as President shall recommend to the Management Committee the
persons to serve as Vice-President, Secretary and Treasurer, whose appointments
and the terms and conditions thereof shall be determined by the Management
Committee. No person appointed as an Officer of the NAC shall have separate
connections with or loyalties to the Deseret Morning News or The Salt Lake
Tribune unless otherwise mutually approved by DNPC and K-T, LLC, which approval
may be withdrawn at anytime. The President shall operate the NAC fairly with
equal treatment for both newspapers. Except to the extent otherwise herein
provided, the powers and duties of the President, Vice-President, Secretary and
Treasurer shall be as agreed to by DNPC and K-T, LLC from time to time. As
approved by the NAC Management Committee, other persons may be given the working
title of Vice President without such persons becoming officers of the NAC.
     2.05 Duties of President and Other Officers — The President shall conduct
the normal business of the NAC pursuant to the terms of this Agreement as a
stand-alone venture of the owners. Subject to legal and contractual obligations,
the President shall select qualified managers, executives and personnel, and
shall supervise the facilities and equipment used by the NAC, its operating
systems and procedures, with respect to advertising, circulation, production,
finance and personnel, and shall fulfill these duties in accordance with NAC’s
applicable Annual Plan. The President and the other officers of the NAC shall at
all times act independently and disinterestedly as between DNPC and K-T, LLC and
in the best interest of the NAC, consistent with the Preamble to this Agreement.
All compensation to the President shall be determined by the Management
Committee and paid exclusively by the NAC. The President shall report



--------------------------------------------------------------------------------



 



11

directly to the Management Committee of the NAC and shall manage the business
and affairs of the NAC under the direction and authority of its Management
Committee.
     2.06 NAC Executive Committee — The Executive Committee of the NAC shall be
comprised of the President of the NAC, one member of the Management Committee
designated by K-T, LLC and one member of the Management Committee designated by
DNPC. The Executive Committee shall have the right, under chairmanship of the
President, to oversee the operations and performance of the NAC in accordance
with guidelines established by the Management Committee, to take emergency
action as required, and to propose to the Management Committee policies and
other matters on which Management Committee action is appropriately required.
The Executive Committee shall meet weekly or as often as necessary, in person or
by telephone, unless otherwise directed by the NAC Management Committee. If one
or more members of the Executive Committee shall be unable to attend an
Executive Committee meeting, he or she may designate someone, upon notice to the
other members, to attend in his or her stead.
     3. Publishing Schedules — The Deseret Morning News currently publishes
morning editions Monday through Sunday between 7 p.m. and 7 a.m.. Currently, the
Saturday publication carries the present tabloid LDS Church News Section, which
the Deseret Morning News may elect to publish weekly on any day it may select.
The Salt Lake Tribune currently publishes morning editions Monday through Sunday
between 7 p.m. and 7 a.m.
     Whenever the Deseret Morning News and the Tribune are printed in the same
time frame, news deadlines and printing times shall be determined in a manner
fair to both newspapers, and distribution and delivery of both papers shall be
accomplished by the NAC through joint use of trucks and carriers wherever
practical.



--------------------------------------------------------------------------------



 



12

     In satisfaction of DNPC’s obligations under the 2001 JOA to purchase and/or
own an additional press and/or other directly related capital equipment which
may initially have been required to accommodate the entry of the Deseret Morning
News into the morning field of publication, the DNPC has prior to the parties’
execution of this Amendment and Restatement of Agreement purchased, at its sole
expense, one TKS Color-Top 5000 printing press and certain related press drive
and central system equipment and computer software (collectively, a “TKS Press”)
and has also purchased at its sole expense a 33.33 percent interest in a
Newsgrip-A Conveyor System, all of which equipment concurrently with the
parties’ execution of this Amendment and Restatement of Agreement, has been
leased by DNPC to NAC pursuant to two separate leases between DNPC and NAC, both
dated as of July 1, 2006 (the “DNPC Press and Conveyor System Leases”). Although
such leases provide for the NAC to pay a fair market value rental for its use of
that equipment, as required by Section 7 hereof, the parties hereby agree that
for the term of such leases and any renewal thereof, there shall be a special
allocation of income made and paid to K-T, LLC monthly in an amount equal to
138% of the monthly rent paid by NAC to DNPC pursuant to such leases. This
special allocation of income shall be paid concurrently with the monthly
distribution pursuant to Section 4 hereof.
     4. Division of Earnings and Losses Subject to the special allocation
provided for at the end of Section 3 hereof, NAC shall apportion to DNPC and
K-T, LLC, in percentages hereinafter set forth, the net income or the net loss
of its agency operations hereunder. Each month all receipts and income collected
from its newspaper operations as herein provided (except for One-sided
Advertising as hereafter set forth), after said special allocation and the
payment of operating expenses and other proper expenditures, and retaining such
part of said net income as may reasonably be required as working capital for its
near-term future operations as



--------------------------------------------------------------------------------



 



13

recommended by the President and approved by the Management Committee , shall be
distributed to the parties hereto in percentages as follows: fifty-eight percent
(58%) to K-T, LLC and forty-two percent (42%) to DNPC. Where one of the
newspapers determines as a matter of editorial policy not to carry certain
classifications of advertising or certain particular advertisements, all
receipts and income collected from such advertising (hereinafter “One-sided
Advertising”) shall be distributed to the party in whose newspaper the
advertisements are run, after payment of related operating expenses as measured
by the NAC’s production costs; provided, however that if advertising is in fact
carried in a newspaper, the newspaper carrying such advertising shall be
entitled to participate in the revenues derived therefrom regardless of whether
it has a general policy of refusing the advertising in question.
     Charges to either party for Extra Editorial Pages (as defined in
Section 6.05 hereof), for One-sided Advertising and/or for promotional
advertising space which promotes only the Deseret Morning News or only the
Tribune, or which seeks to build community goodwill or to promote charities,
community groups or activities solely supported by only one of the parties,
shall be based upon the NAC’s actual incremental costs of material and labor
therefor, as reflected in the operating budget sections of the applicable NAC
Annual Plan. Such costs shall be subject to a quarterly adjustment to reflect
fluctuations in actual newsprint or other costs from the estimated newsprint
costs and other estimated costs reflected in the applicable NAC Annual Plan.
     Notwithstanding the foregoing, the Management Committee of the NAC from
time to time shall establish a schedule for production of each of the daily
newspapers which imposes reasonable duties on each of the parties to cooperate
in meeting page flow, press starts and other production deadlines. If for any
reason DNPC or K-T, LLC fails to adhere to said schedule



--------------------------------------------------------------------------------



 



14

within designated tolerances, such failing party may be assessed a late charge
according to a schedule of production costs computed using the NAC’s accounting
methods. Such charge shall be subject to approval by the NAC Management
Committee.
     5. Limitations on Activities — Neither party shall engage in any activity
which, in the opinion of counsel satisfactory to both of them, would jeopardize
the exemption of this Agreement and the parties’ joint operating arrangement
under the Newspaper Preservation Act.
     Neither party shall have the right to utilize the services or facilities of
the NAC for any other newspaper publication published by either party without
the prior written consent of the other party, and without the entire cost of
such services and/or facilities being allocated to the party utilizing them.
     Except as provided in this Agreement, neither party hereto shall publish
any newspaper in the State of Utah so long as this Agreement shall remain in
force, except as a given area shall be designated in writing by one party to
this Agreement as being outside the then existing primary and secondary market
areas of either newspaper (i.e., the Newspaper Designated Market and Retail
Trading Zone, as defined by the Audit Bureau of Circulation) and the other party
does not object in writing within sixty (60) days from the receipt of such
designation. No such objection shall be made unreasonably, and such objections
must be based on the following criteria: the NAC’s market penetration in the
designated area, such area’s importance to the NAC’s advertisers, and all other
criteria then relevant to a proper determination that such an objection
constitutes a necessary and ancillary restraint to this Agreement under the
antitrust laws. The restrictions hereinbefore set forth shall not, however,
apply (a) to the Park Record or any other newspaper now published in Summit
County, Utah by the Park Record, its owner, Utah Media, Inc., a Delaware
corporation, or its successors in interest (“UMI”), or (b) any newspaper or
other



--------------------------------------------------------------------------------



 



15

publication now or hereafter published by any entity, of which less than fifty
percent (50%) of the stock or other equity is owned by William Dean Singleton,
his family and/or trusts for their benefit.
     DNPC may, on its own, use the NAC services and facilities to publish for
distribution outside the State of Utah (or elsewhere outside the primary market
area when designated without objection pursuant to this paragraph) a national or
international edition or section of the Deseret Morning News. This edition or
section may contain advertising at rates and with guidelines and advertising and
editorial ratios as may be determined by DNPC’s management. DNPC shall pay to
the NAC the actual amount of increased out-of-pocket costs actually incurred for
this special edition and shall receive the revenues for advertising published in
said national or international edition for distribution outside the state of
Utah.
     6. General Relations and Duties of the NAC — The sole purpose and function
of the NAC shall be to act as agent of the parties hereto in the printing,
advertising, solicitation and distribution functions of their respective
newspapers, and doing such other things as are herein specified, the cost of
which shall be paid out of the moneys collected by the NAC as herein provided.
The NAC shall be entitled, as a commission, to a fee in an amount equal to 3.5%
of the net income of its agency operations under this Agreement, in keeping with
requirements of the Internal Revenue Service, which amount shall be distributed
to the parties from time to time based upon their respective percentage of
earnings allocation when the commission was charged.
     6.01 Management — Management and control of the business of the NAC shall
be and remain in its Management Committee. Except as specifically provided in
this Agreement, neither the officers, directors or employees of either of the
parties hereto shall undertake or



--------------------------------------------------------------------------------



 



16

assume the direction or control of any of the executive officers or employees of
the NAC in the performance of their duties and obligations hereunder.
     6.02 NAC as Agent — Except as may be expressly otherwise herein provided,
all contracts made by the NAC shall be made in the capacity of agent of the
parties hereto and its activities and powers shall be confined entirely to such
agency. Except as may otherwise expressly herein, no provision contained herein
or in the Articles of Organization or Operating Agreement of the NAC shall be
construed as permitting it to act other than as agent of the parties hereto, as
herein provided, during the term of this Agreement and any renewal or extension
thereof.
     6.03 NAC Duties — The parties hereto shall, except insofar as the NAC
itself shall secure the same and/or otherwise acquire the ownership thereof,
make available or cause to be made available, for the use of the NAC, as their
agent, all records, office equipment and other facilities necessary to enable
the NAC to carry into effect the purposes, objects, terms and conditions of this
agreement. The NAC shall, as agent, except as the parties may otherwise
expressly provide herein, (a) continue to perform all of the functions and
provide all of the services the Newspaper Agency Corporation heretofore
performed and provided under 2001 JOA; (b) implement NAC’s Annual Plan,
(c) solicit, distribute and promote the business of the papers, and do all
billing for advertising, circulation and other charges on behalf of the parties
hereto; (d) receive and collect all receipts and income from the publication of
the newspapers of the parties hereto; (e) pay all operating expenses incident to
the printing, of the sale of advertising and subscriptions for, of the promotion
and distribution of said newspapers, excepting the news and editorial
departments thereof and other functions performed separately by the parties
(e.g., internal accounting, etc.), and excluding salaries of the executives of
the



--------------------------------------------------------------------------------



 



17

parties hereto; (f) prepare balance sheets and statements of income, cash flow
and owners’ equity on a monthly basis. Such statements shall be prepared on a
consistent basis and in accordance with generally accepted accounting
principles; (g) keep complete books of account and records of operations and
costs, all of which books and records shall be accessible at all times to the
parties hereto; (h) prepare and deliver all necessary reports to governmental
agencies; (i) promote the advertising in and circulation of both newspapers
consistent with provisions of the Preamble to this Agreement; and (j) integrate
the operations as much as is prudent and businesslike in order to effect all
practical economies.
     6.04 Subscription Rates/Advertising — The NAC shall have the right to set
and establish the respective advertising and subscription rates for the Deseret
Morning News and the Tribune from time to time; provided, however, that
circulation rates shall be established in such a manner so as not to constitute
a detriment to either of the newspapers with respect to the other or to provide
a benefit for either of the newspapers with respect to the other. Whenever the
advertising linage of the Deseret Morning News acceptable to it is 85% or less
than that of the Tribune, the NAC shall restructure the rate card within any
legal and economic restraints to again make buying the Deseret Morning News
space along with that of the Tribune as attractive as possible. The classified
advertising section shall be identical in each newspaper, except where one of
the newspapers refuses to accept certain classifications of advertising or
certain particular advertisements, as provided herein (i.e., One-sided
Advertising), or except when the advertisers elect to advertise in only one
newspaper. Unless the parties agree otherwise, each newspaper’s classified
advertising section shall carry the separate folio of the newspaper in which it
appears.
     6.05 Newshole Allocations — During the term of this agreement, the NAC
shall establish the size of each day’s edition of the newspapers, and allot to
the Deseret Morning



--------------------------------------------------------------------------------



 



18

News the same percentage ratio newshole as the Tribune, based on the amount of
run of press (“ROP”) paid advertising space appearing in each newspaper. The
average weekly ratio of newshole to advertising space shall be determined
annually in the NAC’s Annual Plan, provided that in no case shall the amount of
space allotted for editorial matter in any single edition be less than
ninety-three (93) columns (fifteen and one-half pages), unless otherwise
approved by the Management Committee. If either newspaper requires more
editorial space than the amount allotted by NAC in any given week (“Extra
Editorial Pages”), the cost of such extra pages beyond the newshole established
by the NAC shall be charged to the party requiring the extra pages in the manner
described in Section 4 hereof.
     6.06 Working Capital — The parties hereto shall from time to time, upon
request of the President and upon the approval of the Management Committee,
provide additional working capital to the NAC in the ratio of their respective
percentages of earnings and losses (i.e., 58% — 42%) as set forth in Section 4
hereof, as such amounts may be required to enable the NAC to carry on and
perform its duties hereunder. If either party shall fail to provide its required
share of additional working capital when due, the other party may elect to
provide such share, as an advance on the defaulting party’s behalf, which
advance shall bear interest at the prime lending rate charged by the Bank of New
York until repaid, and which advance shall be repaid in full before the party
failing to provide its required share of working capital shall be entitled to
receive further distributions of profits of the NAC pursuant to Section 4
hereof.
     6.07 Employees — The NAC shall contract with, employ and pay all employees
necessary to its operation as provided herein, and shall make contracts in
connection with such employment of labor and with independent contractors for
the furnishing of labor as may be required; provided, however, that the NAC
shall have no role or involvement whatsoever with



--------------------------------------------------------------------------------



 



19

employment in connection with the operations of the editorial and news
departments of the parties hereto.
     6.08 Audits — An annual audit of the business of the NAC shall be made by
an independent certified public accountant or firm of certified public
accountants selected by the Management Committee, and copies of the reports
issued with respect to such audits shall be furnished to each of the parties
hereto.
     6.09 Agency Status — Except as may otherwise expressly be provided herein,
the NAC shall be only an agent and shall act only in an agency capacity for the
parties hereto in its operations hereunder, and there is not and shall not be
any partnership or joint adventure between the parties hereto or between either
of the parties hereto and the NAC
     6.10 Accounts to be Paid — Except as herein otherwise provided, the NAC
shall pay only such accounts as shall have been incurred by it as such agent.
     6.11 Libel Actions — Any expense arising out of claims for libel or alleged
libel, and any judgment (including attorney fees) in connection therewith, shall
be borne and paid by the party hereto in whose newspaper the libel or alleged
libel is published.
     6.12 Newsprint — The parties hereto will use their buying power
relationships to enable the NAC to purchase newsprint at the lowest possible
price, without markup. In the event a newsprint shortage necessitates reduction
in number of pages of the Tribune and the Deseret Morning News, they shall be
reduced equally in number.
     6.13 Trademarks, etc. — Neither party hereto shall in any manner represent
or claim that it has any ownership interest in any trademarks, trade names,
service marks and copyrights held by the other party and each party acknowledges
that any use by it or by the NAC hereunder



--------------------------------------------------------------------------------



 



20

of any trademarks, trade names, service marks and copyrights held by the other
party shall not create in its or in the NAC’s favor any right, title or interest
in or to the same.
     7. Property Furnished to the NAC — As of July 1, 2006, NAC, as lessee, will
enter into leases with Salt Lake Newspaper Production Facilities, LLC (which is
owned by MediaNews Group and DNPC), as lessor, for new production facilities in
West Valley City (excluding certain equipment which is owned by the parties as
tenants in common and which will not be subject to said leases and excluding the
equipment which will be the subject of the DNPC Press and Conveyor System Leases
described in the last paragraph of Section 3 hereof) and, as lessee, will enter
into the DNPC Press and Conveyor System Leases with DNPC, as lessor. NAC may
also now or in the future enter into other leases with one or both of the
parties or with third parties for additional real property, equipment and other
property, and NAC may from time to time purchase or otherwise acquire additional
real property, equipment and other property. In addition to such real property,
equipment and other property that NAC may lease, purchase or otherwise acquire
relative to the carrying out of its operations, the parties hereto (either as
tenants in common or as separate owners) shall furnish (58% by K-T, LLC and 42%
by DNPC) and place at the disposal of the NAC, for its exclusive use, such other
real property, equipment, and other property as shall be required by NAC,
subject to the following provisions:
     (a) All of the same shall be used, kept in repair and, as approved by the
NAC’s Management Committee, added to, maintained and replaced by the parties
when necessary.
     (b) All of the same, and all additions to and replacements thereto, shall,
unless and until the parties shall mutually contribute their ownership interests
from time to time in such equipment to the NAC, continue to be owned by the



--------------------------------------------------------------------------------



 



21

parties hereto (either as tenants in common or as separate owners) in accordance
with their respective interests and appropriate book records thereof shall be
kept by the NAC.
     (c) All of the same, including additions thereto, may be sold or exchanged
by the NAC; provided, however, that no part thereof shall be sold or exchanged
except with approval of the NAC’s Management Committee and after full compliance
with the terms and provisions of any and all contracts and obligations of the
parties hereto applicable thereto.
     (d) In the event of any authorized sale thereof by the NAC, the NAC shall
pay the proceeds of any such sale to the parties hereto in accordance with their
respective ownership interests therein.
     (e) Title thereto, except as the parties may have contributed to the NAC
their ownership interests therein, shall be in the parties hereto, as provided
herein, and shall at no time be in the NAC.
     (f) shall, out of the funds received by it as the parties’ agent, pay for
all necessary repairs thereof, all taxes levied and assessed thereon, fire and
other customary insurance thereon and in connection with the use thereof, to the
same extent and in the same manner it would pay for such matters in connection
with similar items of property which the NAC may itself own directly.
     8. Independent Editorial and News Departments and Advertising Policies —
Each of the parties hereto retains unto itself complete and exclusive control of
its news and editorial departments and policies, together with its editorial
contracts, conduct and contents, and the selection of its editors and news and
editorial department employees. There shall be no



--------------------------------------------------------------------------------



 



22

merger, combination or amalgamation of editorial or reportorial staffs, and
editorial policies shall be independently determined. All expenses of the news
and editorial department of each of the parties hereto, including wire and photo
services, salaries, compensation, rentals to or for correspondents and bureaus,
features and feature services, graphics, internet content, office equipment and
supplies, and all other expenses directly attributable to their respective news
and editorial departments shall be paid by the respective parties hereto and not
by the NAC.
     Both parties shall have unlimited discretion to contract with a third party
to exercise the newspaper’s independent editorial and newsroom rights of
expression, but all other rights under this Agreement shall be personal and
non-delegable, except as otherwise expressly provided in Section 21 hereof.
     Each party hereto retains unto itself complete and exclusive control of its
advertising acceptance policies and the content of the advertising to appear in
the respective newspaper edited by it. The NAC shall use its best efforts to
transfer unacceptable advertising from a feature section to a main section of
the newspaper that edits the section and elects to publish such advertising, so
long as the advertiser agrees and it is mechanically feasible.
     Any claims of third parties, cost or expense arising from excluding
advertising from one of the two newspapers, shall be borne by the party whose
policies exclude the same. Any such claims, cost or expense arising from the
inclusion of the advertising in one newspaper, when such advertising has been
excluded from the other newspaper due to its advertising policies, shall be
borne by the publishing newspaper.
     9. Circulation Promotions — To implement provisions of the Preamble to this
Agreement, the NAC will devote sufficient funds and efforts to expand marketing,
promotion and advertising for the purpose of increasing circulation of both
newspapers. Expenditures for



--------------------------------------------------------------------------------



 



23

these efforts, including geographic expansion, shall be weighted in favor of the
newspaper with less overall circulation.
     The NAC will support expanded geographic distribution for the Deseret
Morning News (and, if desired by K-T, LLC, for the Tribune) into other key
markets outside the primary and secondary market areas (as hereinbefore defined)
currently served by either newspaper, whenever practical; provided, however,
that if such expansion is undertaken for only one of the newspapers at its
request and such expansion occasions any incremental cost to the NAC, the party
requesting such expansion shall be charged for such cost and provided further
such party shall be entitled to receive all of the circulation revenue received
by the NAC from such expanded circulation.
     All advertising and promotion of both newspapers shall be done by the NAC,
except that DNPC shall be free to spend whatever it wishes in additional sales
promotion of the Deseret Morning News through the NAC or independently, provided
such expenditures by DNPC shall be coordinated with the NAC’s efforts.
     10. Ownership of K-T, LLC — The parties confirm that this Agreement creates
a special relationship between them that must be honored and preserved. It is
therefore agreed that the present ownership of K-T, LLC (i.e., one hundred
percent owned by MediaNews Group, Inc.) shall not be changed without written
consent of DNPC, which shall not be unreasonably withheld; provided, however,
that DNPC shall have the unrestricted discretionary right to withhold its
consent if any sale, transfer or conveyance in one or more transactions would
result in more than 49% of the ownership of K-T, LLC being held by any entity or
entities other than MNG or if any such owner or owners of minority interest in
K-T, LLC, individually or collectively, would have the right to manage or
participate in management of K-T, LLC or



--------------------------------------------------------------------------------



 



24

compel it to take or forbear any action with respect to this Agreement or
management of the NAC.
     11. Term and Renewals — This Agreement shall continue until and through the
thirty-first day of December, 2020 unless sooner terminated as provided in
Section 12 hereof. This Agreement shall automatically renew for succeeding
renewal periods of five (5) years each, unless either party shall notify the
other in writing at least two (2) years prior to the end of the then current
term that it elects to terminate the Agreement at the end of the then current
term; provided further, anything to the contrary in this paragraph
notwithstanding, DNPC shall have the option to extend the initial term of this
Agreement for successive additional terms of ten (10) years by notifying K-T,
LLC of its election to do so at least two (2) years prior to the end of the
current term or of any extended term.
     12. Optional Termination — Either party hereto shall have the option to
terminate this Agreement at any time upon the happening of any one or more of
the following events:
     (a) Performance of this Agreement by either or both parties involves a
violation of law or of governmental order or decree; or
     (b) Change or modification is made in the scope or applicability of the
exemption available under the Newspaper Preservation Act which prevents the
performance of this Agreement according to its terms; or
     (c) As a result of any changes in the Constitution of any state or the
Constitution of the United States of America or of legislative or administrative
action (whether state or federal) or by final decree, judgment or order of any
court or administrative body (whether state or federal) entered after the
contest thereof by either or both parties in good faith, this Agreement



--------------------------------------------------------------------------------



 



25

shall have become void or unenforceable or impossible of performance in
accordance with the intent and purposes of the parties as expressed in this
Agreement; or
     (d) Because of the bankruptcy or insolvency of a party, there has been or
is likely to be an involuntary alienation of the membership interests of the NAC
owned by such party.
           To exercise such option, the party seeking to terminate this
Agreement shall give written notice to the other party within fifteen (15) days
following the occurrence of the event upon which termination is to be made
describing such event, except that no such termination shall be effective until
the expiration of twelve (12) months after giving such written notice wherever
it is legally possible, unless such delay in termination would substantially
prejudice either or both parties.
     13. Rights of Parties on Termination — On termination of this Agreement by
expiration or otherwise, the parties hereto shall meet and endeavor to work out
a just and equitable plan for discontinuing the operation of their newspapers by
the NAC, and each shall assume the full operation of its respective newspaper
from the NAC at the earliest legally mandated practicable date, subject to the
provisions of the preceding sentence of this Agreement. It is understood that
until the physical properties, real and personal, owned by the parties hereto
and made available to NAC for the printing and distribution of their newspapers,
are properly segregated or divided so that each of the parties hereto can print
and circulate its paper with its own equipment (and in no event for a period of
availability, if desired by either party, less than three years from the date of
termination), such equipment and real property so owned by them in common and
which may be necessary for the continued printing and circulation of their two
newspapers shall continue to be available to both parties, in an equitable
manner, to the extent legally permissible, to the end that there be no break in
the continued publication and circulation



--------------------------------------------------------------------------------



 



26

of their respective newspapers. Either party may, by mutual agreement, acquire
the plant and equipment interests of the other party, but neither party shall be
compelled to purchase or sell such asset interests to the other except as
provided in a mutually agreed plan of distribution. Upon termination of this
Agreement, both parties shall be given full access to all circulation,
subscriber and single copy distribution lists, advertising account records, and
market research data relating to both newspapers. The provisions of this
paragraph do not apply to property that is leased by the NAC from either K-T,
LLC or DNPC or that is leased by the NAC from Salt Lake Newspaper Production
Facilities, LLC, which leases have their own termination provisions.
     The NAC shall be dissolved as soon as practicable, and the cost and expense
thereof paid from such funds as the NAC may have on hand, and, if insufficient,
the deficiency shall be funded by the parties hereto in the same proportion to
which they are entitled to participate in the earnings of the NAC at the time of
dissolution. Accounts or obligations incurred by the NAC prior to or in
connection with such dissolution and any of its then outstanding commitments
shall be paid or provided for out of funds it may have on hand and, if such
funds are insufficient, shall be paid or provided for by the parties in the same
proportion to which they are entitled to participate in the earnings of the NAC
at the time of dissolution. Property other than cash and accounts receivable
which may be in the custody of the NAC, shall be delivered to the parties herein
in accordance with their respective interests therein. Any remaining cash on
hand with the NAC that is not needed for the payment of accounts or obligations,
as aforesaid, or required to be set aside for liquidation of commitments,
together with notes and accounts receivable, shall be delivered to the parties
hereto in such proportion as they may be entitled to participate in the earnings
of the NAC at the time of dissolution.



--------------------------------------------------------------------------------



 



27

     If, upon termination of this Agreement, the parties are unable to agree
upon a distribution plan and its implementation, either party may petition for a
court-appointed receiver to effect a dissolution of the NAC and distribution of
its assets pursuant to Rule 66(h) of the Utah Rules of Civil Procedure. If a
receiver is appointed, the parties hereto will stipulate that the provisions of
this Agreement will be implemented by the receiver to the full extent permitted
by law.
     14. Notices — All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered personally, by
telecopier or sent by certified mail, return receipt requested, postage prepaid,
or by a recognized air courier service as follows:
     If to DNPC to:
Deseret News Publishing Company
30 East First South
Salt Lake City, Utah 84111
Attention: Ellis R. Ivory, Chairman
     with a copy to
Kirton & McConkie, P.C.
Eagle Gate Tower
60 East South Temple Street, Suite 1800
Salt Lake City, Utah 84111
Attention: Robert W. Edwards
     If to K-T, LLC to:
Kearns-Tribune, LLC
c/o MediaNews Group, Inc.
1560 Broadway, Suite 2100
Denver, CO 80202
Attention: Joseph J. Lodovic, IV, President
     with a copy to
Hughes Hubbard & Reed LLP
1775 I Street, N.W., Suite 600
Washington, DC 20006
Attention: Howell E. Begle, Jr., Esq.



--------------------------------------------------------------------------------



 



28

or to such other address or addresses as shall be designated in writing. All
notices shall be effective when received.
     15. Confidentiality — Except as required by law, legal process, government
regulators, or as reasonably necessary for performance of their obligations or
enforcement of their rights under this Agreement, without the prior written
consent of the other, the parties hereto will treat and hold as confidential all
confidential information disclosed to or received by them relating to the
business of the NAC, including all intellectual property rights, in each case
excluding information that (a) at the time of disclosure or receipt is in the
public domain or thereafter enters the public domain without any act or omission
of receiving party, (b) was in possession of the receiving party before its
disclosure hereunder, or (c) is obtained by the receiving party from a third
party who does not thereby breach an obligation of confidence to either party to
this Agreement and who discloses it in good faith.
     16. Definition of Parties — Any reference herein to Kearns-Tribune, LLC
(K-T, LLC), to MediaNews Group, Inc. (MNG), or to either or both of them as a
“party” or as “parties” to this Agreement, as such references relate to any
covenants, performances and prohibitions set forth in this Agreement, shall
include all entities and enterprises in which William Dean Singleton, members of
his family and/or trusts for their benefit collectively own fifty percent (50%)
or more, directly or indirectly of the ownership, and all such other entities
and enterprises over which he otherwise is capable of exercising management
control. Any reference herein to Deseret News Publishing Company as a party to
this Agreement, as such references relate to any covenants, performances and
prohibitions set forth in this Agreement, shall include all entities and
enterprises in which Deseret Management Corporation or any other entity
affiliated with The Church of Jesus Christ of Latter-day Saints owns fifty
percent (50%) or more, directly or



--------------------------------------------------------------------------------



 



29

indirectly of the ownership and all such other entities and enterprises over
which Deseret Management Corporation or any other entity affiliated with The
Church of Jesus Christ of Latter—day Saints otherwise is capable of exercising
management control.
     17. Counterparts — This Agreement may be executed in two or more
counterparts by the parties hereto, each of which when so executed will be an
original, but all of which together will constitute one and the same instrument.
     18. Governing Law — This Agreement shall be governed by and construed in
accordance with the laws of the State of Utah as applied to transactions taking
place wholly within Utah between Utah residents.
     19. No Third Party Beneficiary — This Agreement is made solely for the
benefit of the parties hereto and their lawful successors and assigns. No other
person shall have any rights, interest, or claims hereunder or otherwise be
entitled to any benefits under or on account of this Agreement as a third party
beneficiary or otherwise.
     20. Take Action — Each of the parties hereto agrees to take all corporate
or other action necessary to carry out and effectuate the intent, purposes and
provisions of this Agreement and to cooperate with the other party in every
reasonable way that will promote successful and lawful operation of this
Agreement for both parties.
     21. Successors and Assigns — Because of the special and fiduciary
relationship created hereby, neither this Agreement nor any of the rights or
obligations of either party thereto shall be assignable or delegable by either
party without the written consent of the other. Any authorized assignment shall
be binding upon and inure to the benefit of the respective successors and
assigns of the parties hereto.



--------------------------------------------------------------------------------



 



30

     22. Equitable Remedies — Because of the special relationship perpetuated by
this Agreement and because the parties hereto stipulate that an award of damages
for breach of this Agreement will not provide an adequate remedy for such
breach, the parties shall be entitled to specific performance of the terms of
this Agreement and other appropriate equitable remedies.
     23. Severability — If any provision of this Agreement shall be held or
deemed to be or shall, in fact, be illegal, invalid, non-binding, inoperative or
unenforceable, the same shall not affect any other provision or provisions
herein contained or render the same illegal, invalid, non-binding, inoperative,
or unenforceable to any extent whatever.
     24. NAC Binding Approval — The parties shall cause the NAC to approve and
accept in writing all of the terms hereof applying to it, with duplicate
original executed copies thereof delivered to each of the parties hereto.
     25. Department of Justice Filing — A copy of this 2006 Amendment and
Restatement Agreement, together with a copy of the 1952 Agreement, the 1982
Amendment and the 2001 Amendment and Restatement of Agreement, shall be filed
with the United States Department of Justice immediately following its execution
by the parties hereto.
     26. Arbitration — If the parties are deadlocked with respect to a Reserved
Matter and if the parties’ dispute with respect to such Reserved Matter is not
resolved by negotiation within ten (10) business days following written notice
of the dispute delivered by either party to the other, either party shall have
the right to refer the dispute to arbitration by giving notice to the other,
which notice shall identify the dispute. During the first seven (7) days after
such notice demanding arbitration the parties shall seek to nominate a mutually
agreed upon arbitrator. If such an arbitrator is selected and engaged, he or she
shall serve in accordance with these provisions. If within the said seven day
period no mutually agreed arbitrator is selected and



--------------------------------------------------------------------------------



 



31

engaged, then the party requesting arbitration shall provide a copy of the
notice and request for arbitration to the person serving at such time as
President of the Newspaper Association of America (“NAA”) or, if such person is
interested in the dispute or is not independent of each of the parties, the most
recent past president of the NAA who is not interested in the dispute and who is
independent of each of the parties. The NAA President or past president
receiving such notice (“Facilitator”) shall, within fifteen (15) days after
receipt of the notice, appoint either himself or herself, or such other person
qualified as stipulated herein, to serve as arbitrator of the dispute
(“Arbitrator”). The arbitration shall be conducted in accordance with the Rules
of the American Arbitration Association or such other rules as the Arbitrator in
his or her sole discretion shall select (in either case, the “Rules”). The
procedural laws of the Federal Arbitration Act shall apply to the arbitration to
the extent not inconsistent with the Rules. The arbitrator appointed hereunder
shall not be interested in the dispute, shall be independent of each of the
parties, and shall be a professional with at least ten (10) years experience in
the newspaper publishing industry at an executive level or otherwise a person of
recognized competence or expertise in the field of newspaper publishing.
     The venue of the arbitration shall be in Salt Lake City, Utah. In arriving
at a decision, the Arbitrator shall consider the pertinent fact and
circumstances. Parties shall have the right to present documentary evidence and
witnesses and to cross-examine witnesses. The Arbitrator shall issue his or her
findings and conclusions in writing. The decision of the Arbitrator shall be
final and binding upon the parties, and no party shall seek recourse to a law
court or other authorities to appeal for revisions of such decision. Each party
shall be responsible for payment of its own expenses and the parties shall
equally share the fees and expenses of the Arbitrator. On request of any party,
a transcript of the hearing shall be prepared and made available to the



--------------------------------------------------------------------------------



 



32

parties. Judgment on the decision of the Arbitrator may be entered in any court
having jurisdiction thereof. Nothing in the Agreement shall preclude a party
hereto from seeking equitable or other relief from a court of competent
jurisdiction when such relief is unavailable pursuant to the Rules. The parties
agree that any arbitration relating to a dispute hereunder shall be conducted
and concluded as privately and expeditiously as possible, and the parties shall
use their best efforts to that end.



--------------------------------------------------------------------------------



 



33

     IN WITNESS WHEREOF, the parties hereto have caused these presents to be
duly executed at Salt Lake City, Utah, the day and year first above written.

                     
 
                    ATTEST:       DESERET NEWS PUBLISHING COMPANY    
 
                   
By:
  \s\ Michael B. Todd       By:   \s\ Jim M. Wall    
 
                   
 
                                       , Secretary           Jim M. Wall,
President    

                     
 
                    ATTEST:       KEARNS-TRIBUNE, LLC    
 
                   
By:
  \s\ Patricia Robinson       By:   \s\ Joseph J. Lodovic, IV    
 
                   
 
  Patricia Robinson, Secretary           Joseph J. Lodovic, IV, President    

     Newspaper Agency Company, LLC hereby approves and accepts the foregoing
Agreement and agrees to be bound by terms and provisions thereof applicable to
it.

                     
 
                    ATTEST:       NEWSPAPER AGENCY COMPANY, LLC    
 
                   
By:
  \s\ Patricia Robinson       By:   \s\ William Dean Singleton    
 
                   
 
  Patricia Robinson, Secretary           William Dean Singleton, Chairman    